The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 19, 2015

                                       No. 04-14-00610-CR

                                         Joe A. GOMEZ,
                                             Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR4656
                            Honorable Ron Rangel, Judge Presiding

                                          ORDER
        On February 24, 2015, after notifying appellant of the missed deadline to file his brief, this
Court granted appellant’s motion for a 30-day extension of time, to March 6, 2015. After the court
inquired by telephone regarding the status of appellant’s intention to file a brief or motion for
extension of time, appellant filed this second motion requesting another 30-day extension of time to
April 6, 2015.

        It is ORDERED the motion is GRANTED. Appellant must file the brief on or before
Monday, April 6, 2015. This extension extends appellant’s deadline to 60 days after the original
brief was due. For this reason, NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.



                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court